Citation Nr: 1404145	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-38 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia and an adjustment disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 2000 to October 2001. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen the Veteran's claim of entitlement to service connection for paranoid schizophrenia and an adjustment disorder.

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  Accordingly, the Board has considered the Veteran's claim for all possible psychiatric disorders as reflected on the previous page.  

In October 2012, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered. 

During the October 2012 hearing, the Veteran indicated that he received on-going treatment every three months from a Dr. K at Wes Heath Center and at that facility he also worked with an intensive case manager, Ms. Kelley.  See Hearing Transcript, page 6.  The Veteran's representative indicated that he would obtain the records and submit them.  See id. at page 7.  While the Veteran's representative submitted evidence from Wes Health Center, the evidence only consists of two pages of a Factual and Clinical Elements Sheet which includes a summary of his treatment, diagnosis, and medication.  Aside from this summary sheet, there are no actual treatment records associated with these records.  Notably, the authorization form reflects that these records were requested for the purpose of "continuity of care" to be released to Targeted Case Management and not to the Veteran's representative for purposes of the current appeal.  Therefore, on remand all treatment records from Wes Health Center must be obtained and associated with the claims folder.  See 38 C.F.R. § 3.159 (c) (1) (2013).

Additionally, during the October 2012 hearing, the Veteran testified that he had been incarcerated at the County Federal Corrections Facility and the Department of Corrections.  See Hearing Transcript, page 9.  Records pertaining to the Veteran's incarceration have not been associated with the Veteran's claim, and should be obtained on remand.  See 38 C.F.R. § 3.159 (c) (1) (2013).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all outstanding treatment records (and not merely summary sheets) pertaining to his disability currently on appeal.  These records include but are not exclusive of those from Wes Heath Center.  All attempts to locate these records must be documented in the claims folder.

If the AMC/RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2013).

2. With any necessary assistance from the Veteran, obtain the Veteran's incarceration records from the County Federal Corrections Facility and the Department of Corrections.  All attempts to locate these records must be documented in the claims folder.

If the AMC/RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2013).

3. Then, after ensuring any other necessary development has been completed as a result of this remand, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


